                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

HOWARD HAWK WILLIS,                                  )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:17-cv-01423
                                                     )     Judge Trauger
COMMISSIONER TONY PARKER, ET AL.,                    )
                                                     )
       Defendants.                                   )

                                            ORDER

       On November 6, 2018, the magistrate judge issued a Report and Recommendation

(DE #51), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the claims against defendant

Centurion of Tennessee, LLC and Dr. Maria Cadreche are DISMISSED, and this case is

DISMISSED in its entirety.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 17th day of December 2018.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
